Citation Nr: 1302735	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  06-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Meyers Morton, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and her father




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant and her father testified before the undersigned Veterans Law Judge at a March 2007 hearing.  A transcript of that hearing is of record. 

This claim was remanded by the Board for additional development in July 2008. After indicated development was completed, this case was returned to the Board.  In June 2009, the Board denied the appellant's claim.  The appellant appealed the Board's June 2009 decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed to vacate the Board's June 2009 decision and remand the case to the Board for additional development pursuant to the Veterans Claims and Assistance Act (VCAA).  The JMR was incorporated by reference in a Court order dated in April 2010.  The Board remanded this case again in February 2012.  





FINDINGS OF FACT

1.  The Veteran's death certificate indicates that the Veteran died in October 2004. The immediate cause of death is listed as progressive brain metastasis, due to or as a consequence of nodular malignant melanoma.  No additional underlying causes of death and/or significant conditions contributing to death were set forth on the Veteran's death certificate. 

2.  At the time of his death, the Veteran was service connected for prostate cancer, rated 100 percent disabling, and posttraumatic stress disorder (PTSD), rated 50 percent disabling. 

3.  Progressive brain metastasis/nodular malignant melanoma was not manifest during active service, and malignant melanoma was not manifest within one year of separation from active duty and is not otherwise attributable to active service.

4.  The evidence does not show that the Veteran's prostate cancer caused or materially contributed to his death from progressive brain metastasis, due to or as a consequence of nodular malignant melanoma with metastasis to other organs. 


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury incurred in or aggravated by service, nor did any such disease or injury contribute substantially or materially to his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that because the RO's adjudication of a claim for dependency and indemnity compensation benefits hinges first on whether a veteran was service-connected for any condition during his lifetime, the notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a veteran was service-connected at the time of his death.  Id. at 352-53.  In this case, while the appellant was not notified of such in the December 2004 notice letter, she was provided notice of the Veteran's service connected disorders when she was provided a copy of the February 2005 rating decision in March 2005.  

The original rating decision dated in February 2005 that denied service connection for the cause of the Veteran's death informed the appellant that the Veteran was service connected for prostate cancer and PTSD at the time of his death.  The February 2005 rating decision also explained that service connection for the cause of the Veteran's death was denied because the Veteran's service treatment records did not contain any evidence of a disability related to the Veteran's death from progressive brain metastasis due to nodular malignant melanoma, and there was no evidence that malignant melanoma was manifest within 1 year of the Veteran's discharge from active duty in 1969.  The February 2005 rating decision also explained that the evidence did not show that the Veteran's service connected disabilities contributed substantially and materially to the cause of the Veteran's death. 

The appellant was sent a letter by the RO dated in August 2005 that explained that service connection for the cause of the Veteran's death was denied because the evidence did not show that either of the Veteran's service connected disabilities, prostate cancer or PTSD, were the immediate or underlying cause of his death, or a significant condition contributing to his death.  The letter informed the appellant that she could submit evidence, such as a statement from a physician, demonstrating that the Veteran's prostate cancer ultimately caused his death. 

A Statement of the Case (SOC) dated in December 2005 also explained the principles related to establishing service connection as well as the requirements for entitlement to DIC.  The SOC explained that the Veteran was service connected for prostate cancer and PTSD, but that the evidence did not show that either of these disabilities contributed substantially and materially to the Veteran's death.  The SOC also explained that there was no evidence that the cause of the Veteran's death was related to his military service.  The appellant's claim was thereafter readjudicated in a Supplemental Statement of the Case (SSOC) dated in May 2006 and in a SSOC dated in March 2009, thus curing the use of earlier post-decisional documents. 

Moreover, the claimant and her representative submitted numerous letters, evidence, and argument demonstrating that they were actually aware of the requirements for establishing service connection for the cause of the Veteran's death.  For example, in a June 2008 informal hearing presentation, the claimant's representative argued that the Veteran's service connected prostate cancer contributed to his death, specifically citing 38 C.F.R. § 3.313(c)(4)  and, additionally, referencing guidance set forth in the M21-1MR rating manual to the effect that the Veteran's 100 percent disability rating for prostate cancer raised a reasonable possibility that this disability contributed to the Veteran's death.  The claimant herself sent numerous letters to VA arguing that the Veteran's death was actually caused or contributed to by his service connected prostate cancer, and submitted various evidence in support of this argument, including highlighted portions of the Veteran's VA treatment records, statements from medical providers, and information about prostate cancer that she obtained from the Internet. 

For these reasons, the Board finds that the notice error herein did not affect the essential fairness of the adjudication in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including the Veteran's service treatment records, VA medical records from Mountain Home VA Medical Center (VAMC), the Veteran's death certificate, and statements from various VA and private physicians.  VA obtained two medical opinions concerning the cause of the Veteran's death; one opinion was obtained by the RO and an additional expert medical opinion was obtained by the Board.  The claimant was notified of the expert medical opinion obtained by the Board in February 2008 and was given an opportunity to respond thereto.  VA also has of record the statements of the claimant and her representative and evidence, including general information about prostate cancer, which was submitted by the claimant.  The claimant also testified before the undersigned member of the Board at a hearing held at the RO in March 2007. 

This matter was last remanded by the Board in February 2012 to obtain and associate with the file records from the VA Medical Center in Nashville, Tennessee and Vanderbilt University Hospital.  The RO/AMC obtained records from Mountain Home VA Medical Center from July 2000 to 2004 and from Nashville VA Medical Center from November 2000 to December 2003.  Vanderbilt University Hospital, however, responded that no records were available for the Veteran from November 2000.  The Board finds that the instructions set forth in its February 2012 remand were complied with, and that VA fulfilled its duty to assist.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

ANALYSIS

The appellant appeals the denial of service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran's service connected prostate cancer led to his death.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for some disorders, including malignant tumors, may be presumed where demonstrated to a compensable degree within 1 year of separation from qualifying service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating effects of a service- connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Initially, the Board finds that the evidence is against service connection for the cause of the Veteran's death on a direct basis.  In this regard, the Veteran's death certificate indicates that he died in October 2004 as a result of progressive brain metastasis due to or as a consequence of nodular malignant melanoma.  Service treatment records reveal no complaints, findings or diagnoses of  malignant melanoma.  Malignant melanoma is also not shown within a year of separation from service.  Rather, the evidence shows melanoma was first diagnosed in 2000, more than 30 years after the Veteran's service.

The Veteran had a history of melanoma since 2000.  VA treatment records show that the Veteran had a malignant melanoma removed from his left flank in or about December 2000.  The subsequent treatment records indicate that the Veteran's malignant melanoma metastasized to his lungs, liver, lymph nodes, spine, and brain despite chemotherapy and radiation treatment during the months prior to his death.  

In sum, the evidence does not show that the Veteran's cause of death is directly related to service.  To the extent that the appellant has stated that the Veteran's malignant melanoma may have resulted from his exposure to "the blistering sun and heat of Vietnam and other hot climates," the Board finds that the question of whether the Veteran's exposure to the sun during service contributed to his death to be beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As the appellant is a layperson without the appropriate medical training or expertise, she is not competent to render probative (i.e., persuasive) opinions on this medical matter.  Here, the appellant has not presented competent evidence of a link between the fatal disease processes and service.  

The Board further finds there is no showing that a service-connected disability was the principal or contributory cause of the Veteran's death.  At the time of his death, the Veteran was service connected for prostate cancer, rated 100 percent disabling, and PTSD, rated 50 percent disabling.  The Veteran was diagnosed with stage II prostate cancer, confined to the prostate, after elevated levels of prostate specific antigen (PSA) were detected in January 2004.  He was treated with hormone therapy.  Surgery was not performed due to the discovery of the Veteran's metastatic disease in the lungs.  The Veteran was granted presumptive service connection for his prostate cancer on the basis of his confirmed exposure to herbicides while serving in the Republic of Vietnam, and he was assigned a 100 percent rating for active malignancy or antineoplastic therapy.

It is noted that there is no similar presumption for a malignant melanoma on the basis of Agent Orange exposure.  Moreover, the cancer in the lung was there as a result of metastasis from the melanoma, and the lungs were not a primary site of the cancer.  Thus, this is not subject to the Agent Orange presumption.

In September 2005, the Veteran's VA urologist related that the Veteran received hormone therapy for his prostate cancer that put it in "so called remission in order to address his lung nodules that were highly unlikely to be secondary to metastatic prostate cancer."  The VA urologist noted that a tumor board met and the consensus was that the lung nodules were highly suspicious of metastatic melanoma, and pulmonary medicine arranged for a needle aspiration with showed malignancy consistent with metastatic melanoma.  Treatment was transferred to an oncologist to treat melanoma with chemotherapy and prostate cancer continued to be treated with hormone therapy.  It was noted that in September 2004 the Veteran was found to have metastatic lesions to the brain that were more consistent with metastatic melanoma.  The urologist noted that "metastatic prostate cancer to the brain is not common even in advanced stages of the disease which this patient was not."  The urologist wrote that he explained to the appellant that the Veteran had two separate primary cancer diagnoses of prostate cancer and malignant melanoma.  He noted that prostate cancer and its treatment will weaken a patient and contribute to overall impaired health and decreased physical strength, and that, in this case, the Veteran's early stage prostate cancer and its treatment "did weaken him and contribute to his poor health status."  However, his primary cause of death was "without question" metastatic melanoma to the lungs and brain. 

In October 2005, Dr. C stated that the Veteran had both prostate cancer and melanoma, and that both of these cancers "can be lethal if with metastasis to the bones and the brain."  She further stated that "[a]s far as to which cancer metastasized to any of his organs, it is unclear because there was no biopsy done on the metastasis."  She further stated the she "believe[d]" that prostate cancer contributed to the Veteran's death. 

In November 2005, Dr. R stated that, during his terminal illness, the Veteran had both recurrent malignant melanoma and adenocarcinoma of the prostate.  The physician stated that while the Veteran died from progressive malignant disease that was most consistent with melanoma, no biopsy proof of the origin of the masses in his abdomen or brain were obtained.  Another VA staff physician wrote a letter dated in October 2005 that stated that the Veteran had prostate cancer at the time of his death, but did not express an opinion as to the cause of death. 

In April 2006, VA obtained an opinion from a physician concerning the cause of the Veteran's death.  The physician indicated that he reviewed the Veteran's service treatment records, VA treatment records, the statements of various physicians concerning the cause of the Veteran's death that were previously discussed, and the death certificate.  The examiner's opinion was that the Veteran's prostate cancer was not a contributory cause of his death and did not aid or provide assistance to the production of death. 

In January 2008, VA obtained an expert opinion concerning the cause of the Veteran's death from an oncologist.  The oncologist discussed the Veteran's relevant history, and opined that it was unlikely that the Veteran's prostate cancer contributed to his death.  He noted that the Veteran died of a progressive cancer that was most consistent with metastatic melanoma.  The diagnosed prostate cancer was an early stage, organ confined cancer.  The needle aspiration of the cancer in the lung nodules revealed malignant cells consistent with metastatic malignant melanoma, and while the report stated that, although less likely, metastatic carcinoma remained in the differential diagnosis, the findings were considered sufficient for purposes of clinical decision making and the Veteran was administered chemotherapy for melanoma.  The Veteran's progressive disease included many areas, and he was started on brain radiation.  He had further complications including recurrent deep vein thrombosis and lower extremity edema, and experienced a rapid clinical decline that resulted in his death.  

The oncologist opined that he agreed with the cause of death stated on the death certificate.  Moreover, he found that it was unlikely that prostate cancer weakened the patient in a manner that made his melanoma more likely and that it did not appear that the prostate cancer made the treatment of the Veteran's melanoma more difficult.  The expert noted that, if available, two additional pieces of evidence would be helpful.  The first was a confirmatory review of the fine needle aspiration sample with comparison of the original melanoma biopsy.  The examiner noted that the current report seemed most consistent with metastatic melanoma, and the clinical course was most consistent with the pattern of spread and progression of metastatic melanoma.  The second was PSA values close to the time of death.  If the values were negative, this would further support the opinion that the Veteran's prostate cancer was not metastatic.  However, the examiner noted that even if the values were elevated, the pattern of spread and progression of the metastatic malignancy was most consistent with metastatic melanoma.  The Board notes that it was determined that these 2 tests were not performed. 

The more probative evidence is against a finding of a relationship between the Veteran's service connected disability and his death.  Both the April 2006 VA physician and the VA oncologist who rendered the January 2008 opinion found that the Veteran's prostate cancer did not substantially and materially contribute to the his death.  The oncologist reviewed the Veteran's treatment records and determined that it did not appear that prostate cancer weakened the patient in a manner that increased the likelihood of developing melanoma or made treatment of melanoma more difficult.  While the Veteran's urologist noted that the Veteran's prostate cancer "weaken[ed] him and contributed to his poor health status," he did not opine that this substantially and materially contributed to the death of the Veteran from progressive brain metastasis due to nodular malignant melanoma. 

With the exception of Dr. C, all of the physicians who provided opinions on the subject opined either that the Veteran's metastatic disease was the result of malignant melanoma or that it was most consistent with malignant melanoma.  Although Dr. C expressed that she believed that prostate cancer contributed to the Veteran's death, she also stated that "[a]s far as to which cancer metastasized to any of his organs, it is unclear because there was no biopsy done on the metastasis."  This is not equivalent to an opinion that the Veteran's metastatic disease was as likely as not caused by his prostate cancer.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship).

In any event, there is no evidence that Dr. C, who does not appear to be a cancer specialist and who did not participate in the Veteran's cancer treatment, reviewed the Veteran's VA treatment records, including the results of his prostate biopsy which was interpreted as showing organ confined prostate cancer, the results of the CT-directed fine needle biopsy showing results consistent with metastatic malignant melanoma, or the reported pattern of spread of the Veteran's cancer. 

The Board finds the opinions of the VA physician who signed the death certificate, the VA oncologist who authored the January 2008 report, the VA physician who authored the April 2006 opinion, and the VA urologist who wrote the September 2005 note, all of whom concluded that metastasis was the result of malignant melanoma, are more probative than the speculative opinion of Dr. C. See, e.g. Miller v. West, 11 Vet. App. 345, 348 (noting that, when evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history).  While VA may not discount a private medical opinion merely because the private physician did not review the claims file, the Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

The Board recognizes that the appellant has submitted printouts of pages from the internet concerning prostate cancer.  These printouts generally show that prostate cancer is capable of metastasis.  The printouts, however, are not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. 33.  Here, crucially, the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case.

The appellant argues that the cause of death set forth on the death certificate is wrong, and that the Veteran's prostate cancer metastasized and caused his death.  She and her father testified concerning the Veteran's treatment and his physical condition before he died.  They both testified that the Veteran's health rapidly declined after he was diagnosed with prostate cancer.  To the extent that the appellant believes that the Veteran's prostate cancer caused or contributed to his death, the Board again finds that the question of whether the Veteran's prostate cancer contributed to his death to be beyond the realm of a layman's competence.  See Jandreau, 492 F.3d 1372.  As the appellant is a layperson without the appropriate medical training or expertise, she is not competent to render probative (i.e., persuasive) opinions on this medical matter.  

Furthermore, although, as the appellant's representative noted in his argument, M-21-1-MR § IV.iii.2.1.c instructs rating officials that a "reasonable possibility" of a service connected death exists where a Veteran was rated 100 percent disabled as a result of a service connected disease or injury at the time of his death, this provision does not establish that VA must conclude after development of a claim that such disease or injury substantially or materially contributed to the death of a Veteran.  In this case, the evidence does not show that the Veteran's service connected disabilities, including prostate cancer, either caused or substantially and materially contributed to his death.

Again, the more probative opinion is to the effect that the prostate cancer did not make the melanoma harder to treat, or weaken him so as to hasten death.  The cause of death as listed on the death certificate appears to be the appropriate cause of death and for reasons discussed herein, service connection for the cause of death is not in order.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


